3/16/2020                                           Gmail03/16/20
            Case 4:18-cv-00247-ALM Document 141-3 Filed  - Re:    Page 1 of 1 PageID #: 3544


                                                                               Jason Van Dyke <jasonleevandyke@gmail.com>



  Re:
  Tom Retzlaff <retzlaff@texas.net>                                                                  Sun, Mar 15, 2020 at 11:30 PM
  To: Jeffrey Dorrell <jdorrell@hanszenlaporte.com>
  Cc: Jason Van Dyke <jasonleevandyke@gmail.com>, alan@taggartfirm.com

    Say Jeff, that Nazi punk is copying and pasting my emails to you in his court papers! How the fuck is that happening?

    Yet despite all the hand wringing and foot stomping - and the crying like a bitch - I am not hearing any denials coming
    from that asshole!

    I am very much looking forward to playing the FBI's audio recording to Judge Mazzant. And us having a super special
    agent from the Joint Terrorism Task Force come in to testify will only further increase the lulz factor, not to mention
    guarantee news media all over the world reporting on this.

    Nazis, assassination plots, domestic terrorism, and a mentally unhinged gun nut. The headlines practically write
    themselves.

    Too bad the zombie apocalypse is upon us hogging up the news cycle.



    Tom

    From: retzlaff@texas.net
    Sent: March 15, 2020 6:59 PM
    To: JDorrell@hanszenlaporte.com
    Cc: jasonleevandyke@gmail.com; alan@taggartfirm.com
    Subject:

    Jeff,

    What a stupid cunt that bitch is!!!! Obviously he had no clue about the FBI's audio recording of him plotting to murder us
    and the state bar prosecutor.

     Hahahahaha
    What a dumb motherfucker. All the years I spent in federal and state law enforcement locking up assholes, it never
    ceased to amaze me how fucking stupid guys like this really are.

    Yeah, tell us all again please how some other dude did it and got access to your work station at White Jacobs and
    Assoc's to send out death threats to me and the state bar prosecutor. And then please explain the FBI audio recording,
    the text messages, and the emails. And the Arizona Proud Boys.

    Stupid bitch. Tell him to go fuck himself, Jeff. Both him and Taggart are gonna wind up in jail before this is all over with -
    again!



    Tom




https://mail.google.com/mail/u/0?ik=7fc6683b87&view=pt&search=all&permmsgid=msg-f%3A1661293631573039313&simpl=msg-f%3A16612936315…   1/1
